Upon further consideration on the motion for rehearing, I do not believe that there was evidence sufficient as a conclusion of law to sustain a finding that the deceased would have continued to make contributions to plaintiff's support after he would have reached the age of his majority had he not been killed. The presumption of law is that such assistance would have ceased upon his attaining his majority, and the burden was on plaintiff to overcome that presumption. As I understand the record, practically the only facts relied on to discharge that burden were that deceased was a boy of good character, of industrious habits, with reasonable prospects to acquire a good education, and a dutiful son. There was no proof that he ever expressed an intention to render such assistance, and evidence renders it doubtful that plaintiff would probably need financial assistance for her support in the future. Moreover, plaintiff had other children from whom probably she had as good reason to expect assistance as from the deceased son. Patterson v. Williams (Tex.Civ.App.) 225 S.W. 89; Hines v. Walker, 225 S.W. 837 (Court of Civil Appeals), writ of error refused by the Supreme Court; G. H. S. A. Ry. v. Faber, 77 Tex. 153, 8 S.W. 64; T.  P. Ry. Co. v. Shoemaker, 98 Tex. 451, 84 S.W. 1049; Ft. W. Belt Ry. v. Jones,106 Tex. 345, 166 S.W. 1130; Joske v. Irvine, 91 Tex. 574, 44 S.W. 1059.